Citation Nr: 1402803	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder (claimed as lower back pain).

2.  Entitlement to service connection for a right knee disorder (claimed as right knee pain).

3.  Entitlement to service connection for right shoulder disorder (claimed as right shoulder pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right knee disorder and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the VARO.


FINDING OF FACT

The appellant is not shown by the competent and probative evidence of record to have a current low back disorder, is not shown to have incurred a low back injury or disorder during service, and did not incur arthritis of the lumbar spine to a compensable degree within one year of active duty service.  


CONCLUSION OF LAW

The criteria to establish service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The Veterans Claims Assistance Act of 2000 ("VCAA") notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of pre-adjudication letter, dated April 2009.  This letter afforded the Veteran notice of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between himself and VA for obtaining the required evidence, and requested that he provide any information or evidence in 
his possession that pertained to such claims.  This letter also satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  The claim was subsequently readjudicated in a December 2011 Statement of the Case ("SOC").

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as a VA/QTC examination report dated April 2009.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

The April 2009 pre-discharge VA/QTC examination report contains all the findings needed to decide the claim for service connection, including the Veteran's self-reported history of symptomatology, clinical examination findings and diagnostic test results, which showed no evidence of a current low back disorder.  Despite the Veteran's contention that he developed a low back disability during service, as will be discussed in greater detail below, the medical evidence of record fails to demonstrate that he has ever been treated for, or diagnosed with a back or spinal disorder.  Moreover, although it is unclear whether the examiner reviewed the Veteran's claims folder, the Court has held that absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As noted above, however, review of the examination reports shows that the examiner thoroughly and accurately reported the examination findings, which included no evidence of a current back disorder.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.  

Accordingly, for the aforementioned reasons, the Board finds that the VCAA duties to notify and assist have been met.

Analysis

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

On his VA disability benefits application, the appellant states that he experiences lower back pain, which began in March 2009.

Review of the Veteran's service treatment reports reveals no evidence of a back or spinal disorder at the time of his September 1988 enlistment examination, which revealed normal findings for the spine and musculoskeletal system.  His December 1994 reenlistment examination also showed normal findings for the spine, and on the accompanying medical history report, the Veteran denied having or having had recurrent back pain.  While the service treatment records show that he sought treatment on multiple occasions for other medical conditions, there is no evidence that the Veteran complained of, or sought treatment for, a back disorder until March 2009, when he was seen with complaints of low back pain that he said had been present for the past few years.  He told the clinician he experienced sharp muscle aches if he slept anywhere other than his bed, but said that he did not take any medication for the pain.  On examination, there was no evidence of muscle spasms, tenderness to palpation, gait abnormality or neurological symptoms, and the Veteran denied bowel or bladder problems, saddle anesthesia or radiation of pain.  The Veteran did, however, demonstrate very tight hamstring muscles, such that he was unable to touch his toes.  The assessment was lumbago (defined as pain in the lower back; See Dorland's Illustrated Medical Dictionary, 1076 (32nd ed. 2007)), and the clinician referred the Veteran to physical therapy to evaluate and treat with stretching/strengthening exercises for the low back and legs.  Although the service treatment records show that the Veteran had previously attended physical therapy for a right knee disorder, there are no reports showing he actually received physical therapy or any other treatment for a low back disorder.

During the Veteran's April 2009 pre-discharge VA/QTC examination, he reported that he experienced stiffness, and low back pain once per day for six minutes, elicited by lying down and relieved by stretching.  He said he had not experienced any trauma, and denied numbness and loss of bladder/bowel control.  He said the pain caused no functional impairment.  On examination, the Veteran's gait was within normal limits, there was no evidence of radiating pain or tenderness, muscle spasm was absent, straight leg raises were negative, and range of motion was within normal limits.  The inspection of the spine demonstrated normal head posture with symmetry, as well as symmetry of spinal motion with normal curvature.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The neurological examination demonstrated normal findings, and a lumbar spine x-ray was within normal limits.  The examiner concluded that there was no diagnosis for the Veteran's lower back pain because there was no pathology upon which to render a diagnosis.

There are no post-service treatment reports of record showing that the Veteran received treatment for, or a diagnosis of a low back disorder.  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence of record is against the appellant's claim of entitlement to service connection for a low back disorder.  As previously noted, in order to establish direct service connection, there must be competent medical evidence of a current disability, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.   In this case, although the appellant's service treatment records show he was evaluated shortly before service separation for low back pain, there was no diagnosis of an actual back condition or disability; the only diagnosis was lumbago.  The Court has held that mere pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Similarly, the VA/QTC examiner also found no diagnosable low back disorder.

The Board acknowledges that the Veteran is competent to report that he has continued to experience low back pain since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  As it is within the Veteran's realm of personal knowledge whether he has experienced low back pain, his contention carries some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

However, even where a veteran asserts continuity of symptomatology since service, the Court has held that generally, medical evidence is ultimately required to establish "a nexus between the continuous symptomatology and the current claimed condition...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  Here, although the Veteran asserts that he has a low back disability, he has submitted no competent medical evidence or opinion to corroborate these assertions.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury or event and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  As such, his statements that he has a current low back disability are merely speculative, as he is not medically-qualified to provide such an opinion.

Accordingly, the Board concludes that the most probative evidence of record does not support a grant of service connection for a low back disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).    


ORDER

Entitlement to service connection for a low back disorder is denied.

REMAND

Review of the Veteran's service treatment records shows that, beginning in February 1997, he was treated on multiple occasions for chronic right knee pain following an x-ray, which showed early degenerative changes and diagnoses of chondromalacia patellae.  See, e.g., service treatment reports, March 1997; July - August 1997.  Although the Veteran was provided a general medical VA/QTC examination in April 2009, in which the examiner concluded that there was no knee disorder, the Court has held that VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, it is unclear whether the examiner actually reviewed the Veteran's service treatment records, which showed evidence of a chronic right knee disorder.  Accordingly, a remand is necessary to afford the Veteran a new examination.

Regarding his claim for service connection for a right shoulder disorder, in November 2010, the Veteran submitted a private MRI report, dated in December 2009, which shows minimal to mild downsloping of the acromiom, which the radiologist opined could cause impingement.  As the VA/QTC examiner did not have this record during his April 2009 examination, at which time he concluded that the Veteran did not have a right shoulder disorder, the Board concludes that the Veteran should be afforded a new examination to allow an examiner to consider this information.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining from the Veteran the name of any private clinicians who are or have treated him for his right knee and right shoulder, the RO/AMC should send the Veteran an authorization and release form to allow it to obtain any private treatment reports since September 2009.  Any reports received should be associated with the Virtual VA electronic file.  Any negative response must be noted in the claims file.

2.  If the Veteran has received any VA treatment for his right knee or right shoulder since September 2009, these records should be obtained and associated with the Virtual VA electronic file.  Any negative response must be noted in the claims file.

3.  Thereafter, schedule the Veteran for an examination with an appropriate, qualified examiner for an examination to determine whether any current right knee disorder or right shoulder disorder is the result of any incident of active military service.  The examiner must have access to the complete electronic claims folder and the examiner must specifically state that the complete claims folder was reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of his claimed symptomatology and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration.  

(a.)  For any diagnosis of a right knee disorder, the examiner should determine whether it is "more likely than not" (meaning likelihood of greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" (meaning that there is less than a 50 percent likelihood), that such disorder manifested during, or is otherwise related to any incident of active military service.  All opinions must be accompanied by a complete rationale.  

(b.)  For any diagnosis of a right shoulder disorder, the examiner should determine whether it is "more likely than not," "at least as likely as not," or "less likely than not," that such disorder manifested during, or is otherwise related to any incident of active military service.  All opinions must be accompanied by a complete rationale.  

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


